Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 9/20/2022 and applicant has submitted an amendment, filed on 11/11/2022.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-12, 14-20 filed on 11/11/2022 have been considered but are moot in view of the new grounds of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/Guidance/eTD-info-I.jsp.
Claims 1, 3-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 are of U.S. Patent No. 11024058. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claims 1, 13 of U.S. Patent No. 11024058:

Instant Application 17/302361
U.S. Patent No. 11024058

A method comprising: 

accessing a set of bits; 
generating using an encoder, image data encoding the set of bits, the encoder trained to minimize a loss in relation to training data 

to update a first set of weights defining convolution and deconvolution layers of the encoder based on the loss and to update a second set of weights defining convolution and deconvolution layers of a decoder based on the loss: 

incorporating, by hardware processing circuity, 








characteristics of a style from a sample image into the image data; and 

generating a graphic image based on the image data that encodes the set of bits and comprises characteristics of the style; and 
associating the set of bits with an operation to be performed, by a social network, upon decoding of the encoded set of bits.
A method comprising: 

accessing a bit string; 
generating using an encoder, image data encoding the bit string, the encoder trained to minimize a loss in relation to training data 

generated by the encoder and decoded by a decoder; 







associating the bit string with an operation to be performed, by a social network, upon decoding of the bit string; 

transferring, by hardware processing circuitry, 

a style from a sample image to the image data; and 

filling a graphic image with the image data encoding the bit string and having the style.

13. The method of claim 1, further comprising encoding instructions for the social network into the bit string.


The claims of the instant application 17/302361 encompass the same subject matter except the instant rewrite in different form but have the same invention concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160328630  (hereinafter referred to as Han) in view of US Patent Application Publication 20190108651 (hereinafter referred to as Gu).
Consider claims 1, 12, 20, Han discloses a method (see at least ¶ [0103] , “…method according to an aspect of an exemplary embodiment may be implemented as computer instructions stored in a non-transitory computer-readable storage medium and executable by a processor and other computer means. The non-transitory computer-readable storage medium may include program commands, data files, data structures, or a combination thereof…”) comprising: 
accessing a set of bits (see at least ¶ [0059], “…the weight of the convolution network 130 may be a coefficient of a convolution mask for the convolution layers, and the weight of the deconvolution network 140 may be a coefficient of a deconvolution mask for the deconvolution layers…”. Where cited set of bits would understand there convolution mask, and further see at least ¶ [0067], “…a convolution mask 206 having a 3×3 configuration, one of ordinary skill in the art will understand that a convolution mask 206 having a different size, dimension, or configuration may also be used…”); 
generating using an encoder, image data encoding the set of bits (see at least ¶ [0060], “…segmentation map determiner 120 may determine a segmentation map of an input image from the input image through the convolution network 130 using the weight of the convolution network 130…”), the encoder relation to training data to update a first set of weights defining convolution (see at least ¶ [0057], “…the convolution network 130 may include a plurality of convolution layers configured to generate at least one feature map by performing convolution and a pooling layer configured to down-sample the feature map between the plurality of convolution layers…”) and deconvolution layers of the encoder update a second set of weights defining convolution and deconvolution layers of a decoder (see at least ¶ [0058], “…the deconvolution network 140 may include a plurality of deconvolution layers configured to generate at least one intermediate segmentation map by performing deconvolution and a plurality of unpooling layers configured to up-sample the intermediate segmentation map between the deconvolution layers…”); 
incorporating, by hardware processing circuitry, characteristics of a style from a sample image into the image data (see at least ¶ [0060], “…The segmentation map determiner 120 may determine a segmentation map of an input image from the input image through the convolution network 130 using the weight of the convolution network 130, which has been determined by the weight determiner 150, and through the deconvolution network 140 using the weight of the deconvolution network 140, which has been determined by the weight determiner 150…”); and 
generating a graphic image based on the image data that encodes the set of bits and comprises characteristics of the style (see at least ¶ [0050], “…a classifier performs learning by using a learning set that includes a feature vector and then an arbitrary image having the feature vector is inputted to the classifier that completed the learning, the classifier may determine which one of a plurality of classes a region recognized as an object belongs to and output a corresponding class…” and see at least ¶ [0063], “…Each of the first convolution layer 200 and the second convolution layer 240 may generate at least one feature map by performing convolution, and the pooling layer 220 may be provided between the first convolution layer 200 and the second convolution layer 240. A size, a coefficient, and the like of a convolution mask may vary for each of the first convolution layer 200 and the second convolution layer 240…” and further see at least ¶ [0101], “…The learning unit may determine an image feature vector of an original image by using the convolution network for extracting features from a plurality of image learning sets that include the original image and a sample super-resolution image of the original image. The learning unit may also determine a super-resolution image of the original image by using the determined image feature vector and the deconvolution network…”); 
associating the set of bits with an operation to be performed, by a social network, upon decoding of the encoded set of bits (see at least ¶ [0059], “…The weight determiner 150 may determine a weight of the convolution network 130 and a weight of the deconvolution network 140 by using the sample segmentation map of the original image and the segmentation map determined by the deconvolution network…” and in view of GU see at least ¶ [0114], “…neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self-driving cars to faster drug development, from automatic image captioning in online image databases to smart real-time language translation in video chat applications…”).
Han disclose all the subject matters of the claimed invention concept. However, Han does not particularly disclose the encoder trained to minimize a loss in relation to training data to update a first set of weights defining convolution and deconvolution layers of a decoder based on the loss.  In an analogous field of endeavor, attention is directed to GU, which teaches trained to minimize a loss in relation to training data to update a first set of weights defining convolution and deconvolution layers of a decoder based on the loss (see at least Gu ¶ [0033], “…The main difference between the training of DNN 110 for estimating camera poses and other training techniques, is that the loss of the per-image absolute pose and the loss of the relative pose between image pairs are simultaneously minimized. In an embodiment, the following loss function is used to simultaneously reduce differences between the relative estimated camera poses and the ground truth relative camera poses and differences between the estimated camera poses generated by the DNN 110…” and further see at least ¶ [0047], “…measurement data corresponding to the input image and the weights of the DNN 110 are updated to minimize differences between the inertial measurement data and the estimated camera pose…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Han disclosed invention, and have trained to minimize a loss in relation to training data to update a first set of weights defining convolution and deconvolution layers of a decoder based on the loss, as taught by Gu,  thereby, to provide method and system are disclosed for estimating a camera pose and weights of a DNN are determined during training using a labeled training dataset including images, where the weights define a map representation of an environment , as discussed by Gu, (see ¶ [0005]). 
Consider claims 3, 14 (depends on at least claims 1, 12), Han in view of Gu discloses the limitations of claim 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Gu teaches the decoder is trained to minimize the loss in relation to training data being decoded by the decoder (see at least Gu ¶ [0033], “…The main difference between the training of DNN 110 for estimating camera poses and other training techniques, is that the loss of the per-image absolute pose and the loss of the relative pose between image pairs are simultaneously minimized. In an embodiment, the following loss function is used to simultaneously reduce differences between the relative estimated camera poses and the ground truth relative camera poses and differences between the estimated camera poses generated by the DNN 110…” and further see at least ¶ [0047], “…measurement data corresponding to the input image and the weights of the DNN 110 are updated to minimize differences between the inertial measurement data and the estimated camera pose…”) with the motivation from claim 1.
Consider claims 4, 15 (depends on at least claims 1, 12), Han in view of Gu discloses the limitations of claim 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Han teaches writing the graphic image to an output device (see at least ¶ [0070], “…the pooling layer 220 may generate an output image 226 having a smaller size than a size of an input image 222 by down-sampling the input image 222…”).
Consider claims 5, 16 (depends on at least claims 1, 12), Han in view of Gu discloses the limitations of claim 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Gu teaches the incorporating the characteristics of the style from the sample image into the image data comprises minimizing a first loss function of the style and a second style of the image data by modifying the image data, and minimizing a second loss function of first content of the image data and second content of the modified image data (see at least Gu ¶ [0033], “…The main difference between the training of DNN 110 for estimating camera poses and other training techniques, is that the loss of the per-image absolute pose and the loss of the relative pose between image pairs are simultaneously minimized. In an embodiment, the following loss function is used to simultaneously reduce differences between the relative estimated camera poses and the ground truth relative camera poses and differences between the estimated camera poses generated by the DNN 110…” and further see at least ¶ [0047], “…measurement data corresponding to the input image and the weights of the DNN 110 are updated to minimize differences between the inertial measurement data and the estimated camera pose…”) with the motivation from claim 1.
Consider claims 6, 17 (depends on at least claims 1, 12), Han in view of Gu discloses the limitations of claim 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Gu teaches the style of the sample image and a second style of the image data are based on feature correlations between multiple layers of a convolutional neural network applied to each of the sample image and the image data respectively (see at least ¶ [0059], “…the weight of the convolution network 130 may be a coefficient of a convolution mask for the convolution layers, and the weight of the deconvolution network 140 may be a coefficient of a deconvolution mask for the deconvolution layers…”).
Consider claims 7, 18 (depends on at least claims 1, 12), Han in view of Gu discloses the limitations of claim 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Han teaches the convolutional layers of the encoder comprise: a) dense layer at (32 * 32) units b) reshape to 1, 32, 32, 1 c) convolution of 64 units, 3 x 3 d) max pooling at 2 x 2, stride 2 e) deconvolution at 64, 3 x 3, stride 2 f) convolution of 64 units, 3 x 3 g) max pooling at 2 x 2 stride 2 h) deconvolution at 64, 3 x 3, stride 2 i) convolution of 64 units, 3 x 3 j) max pooling at 2 x 2 stride 2 k) deconvolution at 3, 3x 3, stride 2 (see at least ¶ [0067], “…convolution is performed using a 3x3 convolution mask 206 for the input image 202, a convolution result value 208 of a corresponding region of the input image 202 may be obtained…” and in view of Cu see at least ¶ [0091], “…the tensor cores are configured to perform deep learning matrix arithmetic, such as convolution operations for neural network training and inferencing. In an embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices…”).
Consider claims 8, 19 (depends on at least claims 1, 12), Han in view of Gu discloses the limitations of claim 1, 12 as applied to claim rejection 1, 12 above and further discloses:
Gu teaches the encoder is configured to return an image tensor of (i, 32, 32, 3) based on a hyperbolic tangent (see at least ¶ [0091], ¶ [0091], “…the tensor cores are configured to perform deep learning matrix arithmetic, such as convolution operations for neural network training and inferencing. In an embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices…”).
Consider claim 9 (depends on at least claim 1), Han in view of Gu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Han teaches the decoder includes layers comprising: a) convolution of 64 filters at 3 x 3 b) convolution of 64 filters at 3 x 3 c) pooling filter stride 2, 2 x 2 d) convolution of 64 filters at 3 x 3 e) convolution of 64 filters at 3 x 3 f) pooling filter stride 2, 2 x 2 g) convolution of 64 filters at 3 x 3 h) convolution of 64 filters, 3 x 3 i) pooling filter stride 2, 2 x 2 j) dense layer at 128 units k) dense layer at 9 units (see at least ¶ [0067], “…convolution is performed using a 3x3 convolution mask 206 for the input image 202, a convolution result value 208 of a corresponding region of the input image 202 may be obtained…” and in view of Cu see at least ¶ [0091], “…the tensor cores are configured to perform deep learning matrix arithmetic, such as convolution operations for neural network training and inferencing. In an embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices…”) with the motivation from claim 1.
Consider claim 10 (depends on at least claim 1), Han in view of Gu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Gu teaches the decoder is configured to return a tensor of shape (1,1,1,9) (see at least ¶ [0091], “…the tensor cores are configured to perform deep learning matrix arithmetic, such as convolution operations for neural network training and inferencing. In an embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices…”) with the motivation from claim 1.
Consider claim 11 (depends on at least claim 1), Han in view of Gu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Gu teaches the loss is minimized via a stochastic gradient descent algorithm (see at least ¶ [0041], “…computed between consecutive frames (I.sub.t and I.sub.t+1) in one of the videos using conventional visual odometry algorithms. In order to update the defined map representation with custom-character, weights Θ of the camera pose estimation system 125 are fine-tuned by minimizing a loss function that consists of the original loss from the labelled dataset custom-character and the loss …”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645